               IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                           GAINESVILLE DIVISION


RAYMOND A. PROFIT,

       Plaintiff,

v.                                                 Case No. 1:19cv-129-MW/GRJ

DAVID RABON, et al.,

      Defendants.
___________________________/

                      ORDER ACCEPTING AND ADOPTING
                       REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 29. Upon consideration, no objections having been filed by

the parties,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted as this Court’s opinion.

Defendants’ motions to dismiss, ECF Nos. 22 and 25, are DENIED. This case is remanded

to the Magistrate Judge for further proceedings.

       SO ORDERED on February 10, 2020.

                                         s/Mark E. Walker               ____
                                         Chief United States District Judge
